         Case 1:18-cr-00217-KMW Document 190 Filed 11/18/19 Page 1 of 1

               quinn emanuel           trial lawyers | new york
               51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                           WRITER’S DIRECT DIAL NO.
                                                                                                     (212) 849-7364

                                                                                           WRITER’S EMAIL ADDRESS
                                                                                      alexspiro@quinnemanuel.com



November 18, 2019

VIA ECF

 The Honorable Kimba M. Wood
 United States District Judge
 United States District Court for the
 Southern District of New York
 500 Pearl Street, Courtroom 26A
 New York, NY 10007

        Re:      United States v. Todd Schlifstein, 1:18 Cr. 00217 (KMW)

Dear Judge Wood:

       We write to request permission for Dr. Todd Schlifstein to travel to and from the Central and
Southern Districts of Florida on January 9-12, 2020 to spend time with his family, including his two
younger nieces. As part of his bail conditions, Dr. Schlifstein’s travel was limited to the Southern
and Eastern Districts of New York. Dr. Schlifstein will provide his itinerary to Pretrial Services in
advance of his trip.

       We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
(Officer Erin Cunningham). Neither object to our request. Thank you for your consideration.

                                                                   Respectfully submitted,

                                                                   /s/ Alex Spiro

                                                                   Alex Spiro
                                                                   QUINN EMANUEL URQUHART &
                                                                   SULLIVAN, LLP
                                                                   51 Madison Avenue, 22nd Floor
                                                                   New York, NY 10010
                                                                   212-849-7364
                                                                   alexspiro@quinnemanuel.com

                                                                   Attorneys for Todd Schlifstein
    quinn emanuel urquhart & sullivan, llp
    LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
    LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
